Citation Nr: 0117684	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-04 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by: Keith Miller, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD, denied service connection for a left ankle disability, 
continued a noncompensable evaluation of right upper arm 
laceration scar, and continued a noncompensable evaluation 
for left elbow sprain residuals.  A notice of disagreement 
was received in December 1998, a statement of the case was 
issued in January 2000, and the RO accepted a substantive 
appeal for the issue of service connection for PTSD in March 
2000.  In May 2001, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board in 
Portland, Oregon.  During that hearing the veteran submitted 
additional evidence, a May 2001 statement from his sister, to 
the Board, without waiver of RO consideration.


REMAND

This case must be remanded for further assistance to the 
veteran with regard to the question of whether there is 
credible supporting evidence of stressors.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f) (2000).



In this case, the RO denied the claim because the record does 
not include supporting evidence that the stressors claimed by 
the veteran actually occurred.  However, 
Post-service medical records include diagnoses of PTSD based 
on the veteran's history of inservice stressors, including 
the following: while stationed in Qui Nhon, Vietnam, three 
friends: [redacted], [redacted] and [redacted] were 
killed; while on guard duty he was fired at by an enemy 
sniper; he shot at a fellow serviceman who was harassing him 
and was court-martialed; while in route to Can Tho his bus 
was the subject of a mortar attack, but was not hit; while 
stationed at Vinh Gi he patrolled the Mekong Delta where he 
was engaged in search and destroy missions of Vietnamese Junk 
boats in which the veteran also witnessed dead bodies 
floating in the river; he reported witnessing American 
atrocities perpetrated on enemy prisoners of war at a nearby 
prisoner of war camp at Vinh Gi.  

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stessors is 
improper unless it has first been reviewed by the ESG or 
Marine Corps."  Veterans Benefits Administration Manual M21-
1, Part VI, Change 61, para. 11.38 (f) (4) (September 12, 
1997).  It should be noted that the USASCRUR performs the 
same duties that the ESG used to perform.

A remand is necessary so that the RO can attempt to verify 
the veteran's alleged stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The should ensure that all available 
relevant evidence is included in the 
claims folder.

2.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include deck logs and/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

3.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether the veteran was "engaged in 
combat" and whether, if not, any of the 
claimed stressor events for PTSD are 
reasonably corroborated by credible 
supporting evidence.

4.  If the veteran is found to have 
engaged in combat with the enemy or if 
any claimed stressor event is found to be 
reasonably corroborated by credible 
supporting evidence, the veteran should 
undergo a VA psychiatric examination to 
clarify whether he has PTSD related to 
documented stressors during service.  The 
RO must specify for the examiner the 
stressor or stressors which it has 
determined that the veteran was exposed 
to in service, and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a) Whether each documented stressor 
specified by the RO was of sufficient 
gravity to produce PTSD.

(b) Whether the diagnostic criteria found 
in DSM-IV to support a diagnosis of PTSD 
have been satisfied,

(c) Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the RO.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should make specific findings as to 
whether the claimed stressors occurred.  
If any of the benefits sought on appeal 
remain denied, the veteran should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




